Citation Nr: 0334528	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  99-20 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant and M. W.


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from April 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.

In a statement (VA Form 21-4138) dated in April 2001 the 
veteran indicates he suffers with "survivor syndrome."  It 
is unclear whether he is raising the issue of service 
connection for post-traumatic stress disorder (PTSD).  It is 
requested that the RO contact the veteran in order to clarify 
this matter and thereafter take any appropriate action. 


REMAND

The record contains correspondence, received in November 
2003, in which the appellant expressed his desire to have 
videoconference hearing before a Veterans Law Judge. 

Accordingly, this case is remanded for the following:

The RO should make the necessary arrangements 
to schedule the appellant for a 
videoconference hearing in conjunction with 
this appeal. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	
                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




